1333 West Loop South, Suite 1700 Houston, TX 77027 Tel713.513.3300 www.c-a-m.com May 3, 2012 Mr. Ethan Horowitz Accounting Branch Chief United States Securities and Exchange Commission Washington, D.C.20549-4628 Re: Cameron International Corporation Form 10-K for the Fiscal Year Ended December 31, 2011 filed February 28, 2012 File No. 001-13884 Dear Mr. Horowitz: We have received the letter from the staff (the “Staff”) of the Securities and Exchange Commission (the “Commission”) dated April 23, 2012 and will respond on or before May 16, 2012. Please feel free to contact me at 713-513-3330 if you have any questions. Sincerely, /s/ Charles M. Sledge Charles M. Sledge Senior Vice President, Chief Financial Officer
